Name: 94/971/EC: Commission Decision of 28 December 1994 laying down the transitional measures to be applied by Austria with regard to veterinary checks on products entering Austria from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  cooperation policy;  agricultural policy;  tariff policy;  animal product
 Date Published: 1994-12-31

 Avis juridique important|31994D097194/971/EC: Commission Decision of 28 December 1994 laying down the transitional measures to be applied by Austria with regard to veterinary checks on products entering Austria from third countries Official Journal L 371 , 31/12/1994 P. 0044 - 0047 Finnish special edition: Chapter 3 Volume 65 P. 0271 Swedish special edition: Chapter 3 Volume 65 P. 0271 COMMISSION DECISION of 28 December 1994 laying down the transitional measures to be applied by Austria with regard to veterinary checks on products entering Austria from third countries (94/971/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as amended by Annex I (V) (E) (I) (1) (a) to the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Article 18a thereof, Whereas Austria is to have three years in which to implement the inspection arrangements provided for in Chapter I of Directive 90/675/EEC; whereas the transitional measures applicable during that period must be defined; Whereas, until the appropriate infrastructures have been set up at the external borders, provision should be made for inspection sites linked to crossing points on the external borders; whereas, therefore, the relevant provisions of Chapter I of Directive 90/675/EEC must be adjusted; Whereas the purpose of the measures laid down in this Decision is to ensure that all the checks provided for are carried out by the Austrian authorities; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. With regard to the organization and effects of checks (Chapter I of Directive 90/675/EEC), Austria shall apply the measures provided for in this Decision from 1 January 1995 to 31 December 1997. 2. This Decision shall apply without prejudice to the possibility of including a border inspection post in the list provided for in Article 9 of Directive 90/675/EEC. Article 2 1. Products from third countries must enter into the territory of the Republic of Austria through one of the crossing points listed in the Annex. 2. The Austrian authorities shall take the necessary measures to penalize all infringements of paragraph 1 committed by natural or legal persons. In the most serious cases, such measures may include the destruction of the products. Article 3 1. Each crossing point shall be linked to a corresponding inspection site, in accordance with the Annex. Each crossing point and corresponding inspection site shall be placed under the responsibility of the veterinary service responsible for border checks. 2. Products shall be moved from the crossing point to the corresponding inspection site immediately and under customs supervision. In addition, the authority responsible for the crossing point shall inform the official veterinarian responsible for the inspection site, by fax, of the departure of each consignment. The official veterinarian shall inform the authority responsible for the crossing point, by the same means, of the arrival of each consignment. 3. Article 2 (2) shall apply, mutatis mutandis. Article 4 1. Article 3 of Directive 90/675/EEC shall apply. 2. Article 4 of Directive 90/675/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, - in Article 4 (2), 'border crossing point' shall be replaced by 'crossing point', - in Article 4 (4), 'veterinary staff of the border inspection post' shall be replaced by 'authority responsible for the crossing point'. 3. Articles 5, 6 and 7 of Directive 90/675/EEC and the detailed rules of application adopted pursuant thereto shall apply. 4. Articles 8 and 10 of Directive 90/675/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, the notion of 'inspection site' shall be substituted for 'border inspection post'. 5. Article 11 of Directive 90/675/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, 'border inspection post' shall be replaced by 'inspection site'. 6. Articles 12, 13, 14, 15, 16, 17 and 18 of Directive 90/675/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, 'border inspection post' shall be replaced by 'inspection site'. Article 5 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 6 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. ANNEX "" ID="1">Berg (road) > ID="2">Frigoscandia Franzosengraben A-1030 Wien > ID="3">All products for consumption "> ID="2">Frigoscandia Seitenhafenstrasse A-1020 Wien > ID="3">All products for consumption "> ID="2">Vereinigte Eisfabriken & Kuehlhallen Passettistrasse 76 A-1200 Wien > ID="3">All "> ID="2">Unifrost Enzersdorf Marchfelderstrasse 2 A-2301 Gross > ID="3">All products for consumption "> ID="2">Glatter An der Bundesstrasse 331 A-7023 Poettelsdorf > ID="3">All products for consumption "> ID="1">Nickelsdorf (road) > ID="2">Frigoscandia Franzosengraben A-1030 Wien > ID="3">All products for consumption "> ID="2">Frigoscandia Seitenhafenstrasse A-1020 Wien > ID="3">All products for consumption "> ID="2">Vereinigte Eisfabriken & Kuehlhallen Passettistrasse 76 A-1200 Wien > ID="3">All "> ID="2">Unifrost Enzersdorf Marchfelderstrasse 2 A-2301 Gross > ID="3">All products for consumption "> ID="2">Glatter An der Bundesstrasse 331 A-7023 Poettelsdorf > ID="3">All products for consumption "> ID="1">Deutschkreutz (road) > ID="2">Frigoscandia Franzosengraben A-1030 Wien > ID="3">All products for consumption "> ID="2">Frigoscandia Seitenhafenstrasse A-1020 Wien > ID="3">All products for consumption "> ID="2">Vereinigte Eisfabriken & Kuehlhallen Passettistrasse 76 A-1200 Wien > ID="3">All "> ID="2">Glatter An der Bundesstrasse 331 A-7023 Poettelsdorf > ID="3">All products for consumption "> ID="1">Spielfeld (road) > ID="2">Kuehlhaus Strobl, Lagergasse 132 A-8020 Graz > ID="3">All products for consumption "> ID="2">Vieh-Fleisch-Sued Graz Lagergasse 158 A-8020 Graz > ID="3">All "> ID="2">Steir. Gefluegel Schlacht- & VertriebsgmbH A-8350 Fehring > ID="3">All poultry products "> ID="1">Karawankentunnel (road) > ID="2">Kuehlhaus Marcher Magdalenstrasse 57 A-9500 Villach > ID="3">All products for consumption "> ID="2">Staedtischer Schlachthof Schlachthofstrasse 20 A-9020 Klagenfurt > ID="3">All "> ID="1">Drasenhofen (road) > ID="2">Frigoscandia Franzosengraben A-1030 Wien > ID="3">All products for consumption "> ID="2">Frigoscandia Seitenhafenstrasse A-1020 Wien > ID="3">All products for consumption "> ID="2">Vereinigte Eisfabriken & Kuehlhallen Passettistrasse 76 A-1200 Wien > ID="3">All "> ID="2">Unifrost Enzersdorf Marchfelderstrasse 2 A-2301 Gross > ID="3">All products for consumption "> ID="1">Wullowitz (road) > ID="2">Hietler Eisengasse A-4240 Freistadt > ID="3">All products for consumption "> ID="2">Zollfreizonen-BetriebsgmbH Linz A-4020 Linz > ID="3">All "> ID="1">Tisis (road) > ID="2">Schlachthof Schlachthausstrasse 6 A-6850 Dornbirn > ID="3">All "> ID="1">Hoechst (road) > ID="2">Schlachthof Schlachthausstrasse 6 A-6850 Dornbirn > ID="3">All "> ID="2">Kuehl-Alge Bahnhofstrasse 4 A-6922 Wolfurt > ID="3">All products for consumption "> ID="1">Hegyeshalom (rail) > ID="2">Hegyeshalom (rail) > ID="3">All products not for consumption "> ID="2">Frigoscandia Franzosengraben A-1030 Wien > ID="3">All products for consumption "> ID="1">Hohenau (rail) > ID="2">Hohenau (rail) > ID="3">Products unchilled not for consumption "> ID="1">Sopron (rail) > ID="2">Sopron (rail) > ID="3">All "> ID="1">Villach-Sued (rail) > ID="2">Villach-Sued (rail) > ID="3">Unchilled products "> ID="1">Buchs (rail) > ID="2">Buchs (rail) > ID="3">Unchilled products "> ID="1">Schwechat (airport) > ID="2">Schwechat (airport) > ID="3">All "> ID="1">Linz (airport) > ID="2">Linz (airport) > ID="3">All "> ID="1">Hafen Albern (1) (port) > ID="2">Hafen Albern (port) > ID="3">Products unchilled not for consumption ""> (1) The Austrian authorities shall inform the Commission and the other Member States of the actual resumption of Danube traffic and the consequent opening of this crossing point and the corresponding inspection site.